Citation Nr: 1121544	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for carpal tunnel syndrome (CTS) of the right hand from April 1, 2006 to March 19, 2010, and 10 percent thereafter. 

2.  Entitlement to an initial compensable evaluation for CTS of the left hand from April 1, 2006 to March 19, 2010, and 10 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for pes planus of the left foot, status-post bunionectmy. 

4.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, in part, granted service connection for CTS of the right and left hands; each hand was assigned an initial noncompensable rating, effective April 1, 1006--the date VA received the Veteran's initial claim for VA compensation for the above-cited disabilities.  The RO also granted service connection for pes planus of the left foot and a right knee disability; each disability was assigned an initial 10 percent rating, effective April 1, 2006.  The Veteran appealed the RO's assignment of the initial noncompensable and 10 percent ratings assigned to the above-cited service-connected disabilities, respectively, to the Board. 

By April 2007 and February 2010 rating actions, the RO assigned 100 percent evaluations to the service-connected pes planus of the left foot and right knee disability under 38 C.F.R. § 4.30 (2010) beginning September 14, 2006 and July 27, 2009, respectively.  The 10 percent evaluations were restored to the above-cited service-connected disabilities, effective November 1, 2006 and November 1, 2009, respectively.  (See April 2007 and February 2010 rating actions). 

In a May 2010 Supplemental Statement of the Case, the RO assigned initial 10 percent ratings to the service-connected CTS of the right and left hands, effective May 20, 2010-the date of a VA Fee Basis examination report reflecting an increase in severity of these disabilities.  (See May 2010 VA Fee Basis examination report).  In view of the foregoing, these issues have been framed as reflected on the title page. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Board's offices in Washington, D.C.  A copy of the hearing transcript has been associated with the claims files.  

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative changes of both hips, entitlement to service connection for right knee scars and entitlement to service connection for a left knee disability, claimed as secondary to the service-connected right knee disability, and entitlement to an "ankle" disability, claimed as secondary to the service-connected right knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that it must remand the initial evaluation claims on appeal for appropriate substantive development.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO/AMC for action as described in the directives outlined in the indented paragraphs below.

The Veteran seeks initial ratings in excess of 10 percent for his service-connected bilateral CTS of the right and left hands, pes planus of the left foot and right knee disability.  He also maintains that he should be assigned an initial 10 percent rating for his service-connected CTS of the right and left hands for the entire appeal period (i.e., effective from April 1, 2006).  

The Veteran maintains that during his March 2010 VA fee basis examination, the examiner made statements that were incorrect and did not adequately represent the severity of his service-connected CTS of the right and left hands and pes planus of the left foot.  For example, the Veteran maintains that the March 2010 examiner's statements that he walked normally (i.e., without a limp), was without left foot pain, and that he had buttoned his shirt and tied his shoes were incorrect.  (Transcript (T.) at pages (pgs. 6, and 14)).  (See March 2010 VA Fee Basis examination report, pgs 3, 4).  The Veteran argues that he wore a sweatshirt and a t-shirt with no buttons to the examination.  He also maintains that he has walked with a limp and has had left foot pain ever since he underwent his final left foot surgery in 2005.  (See Veteran's written argument to the RO, received by the RO in June 2010). 

Consequently, the Board finds that additional development, namely additional VA orthopedic and neurological examinations, is required prior to final Board adjudication of the claims for initial evaluations for CTS of the right and left hands and pes planus of the left foot.  See 38 C.F.R. § 4.2 (2010) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.)

Regarding the service-connected right knee disability, the Veteran has argued that symptoms associated with the above-cited disability have increased in severity since his October 2009 VA Fee Basis examination.  (T. at pgs 15, 16).  The Veteran maintains that despite having undergone multiple surgeries on his right knee, it has continued to deteriorate to the point where it is more severely disabling than that reflected by the currently assigned 10 percent rating.  Id.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

Because the Veteran is competent to report a worsening in the severity of his symptoms associated with his service-connected right knee disability, new examinations are in order in accordance with the Court's holdings in Proscelle.  Thus, the Board finds that a VA orthopedic and neurological examinations that address the extent of the service-connected right knee disability are also warranted.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC must schedule the Veteran for VA orthopedic and neurological examinations with  appropriate examiners to determine the symptoms and severity of his service-connected CTS of the right and left hands, pes planus of the left foot, and right knee disability.  The Veteran's claims files should be made available to the examiners prior to their examinations of the Veteran, and they are requested to review them in conjunction with their respective examinations.

All tests and studies deemed necessary by the examiners should be performed.  For all of the above-cited disorders, the examiners should conduct range of motion testing of the hands, left foot and right knee and comment on the presence and extent of any painful motion, functional loss due to pain, additional disability with flare-ups, excess fatigability, and weakness.  The examiners must comment on the presence of any of the following symptoms for the specific disability listed below: 

(i) For the CTS of the right and left hands, the examiners should comment on the presence of any moderate or severe incomplete paralysis or complete paralysis of the median nerve; 

(ii) For the left foot pes planus, the examiners should also comment on the presence and extent of any marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indications of swelling on use; characteristic callosities; or, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances; and,   

(iii) For the right knee disability, the examiners should comment on the presence of any moderate or severe recurrent subluxation or lateral instability; malunion of the tibia and fibula with moderate or marked knee disability; or, ankylosis of the right knee in a favorable angle in full extension, or in slight flexion between zero and ten (10) degrees. 

Each examiner must provide a complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

2  The RO/AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his initial evaluation claims on appeal.  The consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
3.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If an examination report does not include adequate responses to the specific opinion requested, the report must be returned to the examiner for corrective action.

4.  Thereafter, the RO/AMC should re- adjudicate the Veteran's claims of entitlement to an initial compensable evaluation for CTS of the right and left hands from April 1, 2006 to March 19, 2010, and 10 percent thereafter; entitlement to an initial evaluation in excess of 10 percent for pes planus of the left foot, status-post bunionectmy; and, entitlement to an initial evaluation in excess of 10 percent for a right knee disability. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



